          Case 8:19-cv-03346-PJM Document 71 Filed 01/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION


 HIAS, Inc., et al.,

                        Plaintiffs,
                                                          No. 8:19-cv-3346-PJM
                v.

 DONALD TRUMP, in his official capacity as
 President of the United States, et al.,

                        Defendants.


              UNOPPOSED MOTION TO EXTEND RESPONSE DEADLINE

       Defendants respectfully move for a fourteen-day extension of the deadline to respond to

Plaintiffs’ complaint in this matter. Defendants were served with a copy of Plaintiffs’ complaint

on November 22, 2019. See ECF No. 19. Under Rule 12(a)(1)(A) of the Federal Rules of Civil

Procedure, Defendants’ response is currently due January 21, 2020. Defendants respectfully ask

that the Court extend that deadline until February 4, 2020.

       Defendants make this request in light of the Court’s January 15, 2020 order and

accompanying memorandum opinion granting Plaintiffs’ motion for a preliminary injunction. See

ECF Nos. 68, 69. Defendants respectfully ask for additional time before filing a responsive

pleading to assess the Court’s decision and consider their position with respect to further

proceedings in this litigation, including a possible appeal.

       The parties have conferred, and Plaintiffs do not oppose this request.

Dated: January 21, 2020                       Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
Case 8:19-cv-03346-PJM Document 71 Filed 01/21/20 Page 2 of 2



                           ANTHONY J. COPPOLINO
                           Deputy Director

                           /s/ Bradley P. Humphreys
                           BRADLEY P. HUMPHREYS
                           (D.C. Bar No. 988057)
                           Trial Attorney, U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Washington, D.C. 20005
                           Phone: (202) 305-0878
                           E-mail: Bradley.Humphreys@usdoj.gov

                           Counsel for Defendants




                              2
